Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the amendment and remarks filed on 07/11/2022.
2.	Claims 1, 4, 9, 13-14 have been amended.
3.	Claims 16-17 have been added.
4.	Claims 1-17 have been rejected. 
Response to Arguments
5.	Applicant's arguments filed on 07/11/2022 have been fully considered but are moot in view of new grounds of rejection.

Examiner’s Notes

6.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 5-8, 10-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Simonoff  (US 7162528 ) and further in view of DAY (US 20090125796)

 As per claim 1 Simonoff  (US 7162528 ) discloses: A method of integration of data objects between disparate language implementations on a military platform (col 7 lines 48-60) One of the principal objects of the present inventions, although certainly not the only one, is to provide a Universal Distributed Display Capability (UDDC) for operating substantially all military applications on any commercial off the shelf (COTS) based system supporting a JAVA.TM. enabled browser. A preferred embodiment of the present invention accomplishes this objective through a software application written in JAVA.TM. implementing a Common Collaboration Environment (CCE). Beneficially, the combination of the CCE software and a JAVA.TM. enabled browser at each user location permit collaboration between users of a multilayer Collaborator CCE”);
comprising: defining a plurality of data objects in an abstract Independent Definition Language (IDL)  (col 9 lines 58-67 to col 10 lines 1-3) (“CORBA (Common Object Request Broker Architecture), which is a standard from the Object Management Group (OMG) for communicating between distributed objects (objects are self-contained software modules), provides a way to execute programs (objects) written in different programming languages running on different platforms no matter where they reside in the network. CORBA objects are defined by an Interface Definition Language (IDL) that describes the processing (methods) the object performs and the format of the data sent and returned”. wherein the data objects comprises threat detection and handling data ( col 16 lines 63-67 to col 17 lines 1-2 ”To enforce security, each user account and object has a security privilege field. The server compares the security privilege of the data object to that of the user. If the user has sufficient privilege, then the data is sent. If the user lacks privilege, then the data is never transferred to the user's computer system. This feature works well for respecting rank, privilege and coalition treaties”);
 storing the plurality of data objects in memory;(col 6 line 32-40) “According to a still further aspect, the present invention provides software, i.e., machine readable code stored in a memory for converting a general purpose computer system including at least first, second, and third computers operatively coupled to one another by a communications channel to instantiate a Collaborator computer collaboration environment (CCE) facilitating collaboration between users co-located with the second and third computers”);
compiling, via an IDL compiler, a symbol table representing the plurality of data objects; (Col 9 lines 58-67 to col 10 lines 1-10, “CORBA (Common Object Request Broker Architecture), which is a standard from the Object Management Group (OMG) for communicating between distributed objects (objects are self-contained software modules), provides a way to execute programs (objects) written in different programming languages running on different platforms no matter where they reside in the network. CORBA objects are defined by an Interface Definition Language (IDL) that describes the processing (methods) the object performs and the format of the data sent and returned. There is an IDL compiler for each programming language such as C, C++, Java, Smalltalk and COBOL, which lets programmers use familiar constructs, and both client and server applications talk to each other in their respective programming languages. IDL definitions are stored in the Interface Repository, which can be queried by a client application to determine what objects are available on the bus”), where interface Definition language (IDL) ; symbol table is shown in (col 17 lines 13-17 “dissimilar languages, Collaborator can present the graphical user interface (GUI) in a language other than English. It is possible to inject a language translator or a set of lookup tables to translate one language to another”), (col 4 lines 43-59) and (col 10 lines 31-46);
generating target code for the plurality of data objects  (col 9 lines 15-20 “client hosts 300a and 300b beneficially provide a JAVA.TM. enabled web browser, i.e., a web browser implementing a JAVA.TM”),  (col 7 lines 48-60)  One of the principal objects of the present inventions, although certainly not the only one, is to provide a Universal Distributed Display Capability (UDDC) for operating substantially all military applications on any commercial off the shelf (COTS) based system supporting a JAVA.TM. enabled browser. A preferred embodiment of the present invention accomplishes this objective through a software application written in JAVA.TM. implementing a Common Collaboration Environment (CCE). Beneficially, the combination of the CCE software and a JAVA.TM. enabled browser at each user location permit collaboration between users of a multilayer Collaborator CCE”) and (col 9 lines 15-20 “client hosts 300a and 300b beneficially provide a JAVA.TM. enabled web browser, i.e., a web browser implementing a JAVA.TM”) Collaborator CCE is a client-server architecture product. The server is written as a Java application for cross platform portability. The client is also written as a Java applet for cross platform portability and interoperability. where JAVA is the target code as claimed;
generating the plurality of data objects into a target language ( col 9 lines 58-67 – col 10 lines 1-10) “CORBA (Common Object Request Broker Architecture), which is a standard from the Object Management Group (OMG) for communicating between distributed objects (objects are self-contained software modules), provides a way to execute programs (objects) written in different programming languages running on different platforms no matter where they reside in the network. CORBA objects are defined by an Interface Definition Language (IDL) that describes the processing (methods) the object performs and the format of the data sent and returned. There is an IDL compiler for each programming language such as C, C++, Java, Smalltalk and COBOL, which lets programmers use familiar constructs, and both client and server applications talk to each other in their respective programming languages. IDL definitions are stored in the Interface Repository, which can be queried by a client application to determine what objects are available on the bus”) where Interface Definition language (IDL) is the target language as claimed;(col14 lines 55-60) “Collaborator CCE is a client-server architecture product. The server is written as a Java application for cross platform portability. The client is also written as a Java applet for cross platform portability and interoperability” where Java is the target language as claimed;
 calling the plurality of data objects via an application programming interface from an application (col 16 lines 30-37 “Collaborator's component object allows Collaborator to run third party applets directly on the white board. The component object acts like a shell that provides all the necessary Java applet interfaces and makes the necessary method calls that an applet expects. In effect, any applet that can sit on a web page can sit on Collaborator's white board using this component shell”), (col 16 lines 1-8), (col 15 lines 28-34) (col 17 lines 12-16); where the component objects and plurality of data objects and java applet interface3 is the application programming interface;
transferring the plurality of data objects to the application programming interface (col 6 lines 33-60, the Collaborator CCE receives the first and second message objects, stores the first and second message objects, and transmits the first and second message objects to the second and first Collaborator CCE clients, respectively, when the receiving one of the first and second Collaborator CCE clients is a member of a group corresponding to the group identifier and when the privilege level of the receiving one of the Collaborator CCE clients equals or exceeds the privilege level of the respective one of the first and second message objects.; and transferring output from the application programming interface to the application (col 7 lines 5-20), where communication channel is the application program interface .
Simonoff discloses plurality of data objects to the application programming interface in memory (col 16 lines 30-37); (col 16 lines 1-8), (col 15 lines 28-34) (col 17 lines 12-16) (col 6 line 32-40). Simonoff does not specifically disclose validating data objects includes validation routines to validate data object content.  However, in an analogous art DAY discloses the above limitation (DAY, [0162] he design to access data from new sources within very short periods of time (hours not days or weeks) using an integrated test and analysis design for validation of Composite Objects (Data Integration Applications). [0198] ([0199] “An aspect of the invention is rapid test and validation prior to publishing (compiling) of Composite Object (Data Integration Application”) [0221] The Edit mode enables the users to review and revise the Composite Object's content. … that permit testing of the application prior to production”) [0226] The user clicks the Validate tab 4003 activating the Project List (master screen) where test and analysis design for validation and validation tab activating shown the validation routines to validate data object content as claimed.  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of (DAY with the method of Simonoff. The modification would be obvious because one of the ordinary skill in the art would be motivated to reduce the software complexity, data chaos and prove the maximum flexibility to use its data as required (DAY, [022])
Claim 13 is a program product claim corresponding to the method claim 1 and rejected under the same reason set forth in connection of the rejection of claim 1 above. 
As per claim 5 the rejection of claim 1 is incorporated and  further Simonoff   discloses: comprising generating target code (col 7 lines 48-60) for field validation is contained in the data objects. Simonoff does not specifically disclose validating data objects includes validation routines to validate data object content.  However, in an analogous art DAY discloses the above limitation (DAY, [0162] he design to access data from new sources within very short periods of time (hours not days or weeks) using an integrated test and analysis design for validation of Composite Objects (Data Integration Applications). [0198] ([0199] “An aspect of the invention is rapid test and validation prior to publishing (compiling) of Composite Object (Data Integration Application”) [0221] The Edit mode enables the users to review and revise the Composite Object's content. … that permit testing of the application prior to production”) [0226] The user clicks the Validate tab 4003 activating the Project List (master screen) where test and analysis design for validation and validation tab activating shown the validation routines to validate data object content as claimed.  Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of (DAY with the method of Simonoff.
The modification would be obvious because one of the ordinary skill in the art would be motivated to reduce the software complexity, data chaos and prove the maximum flexibility to use its data as required (DAY, [022]).
As per claim 6 the rejection of claim 1 is incorporated and  further Simonoff   discloses:, wherein generating target code for the plurality of data objects (col 7 lines 48-60) and DAY discloses includes transmission and documentation for use in an Interface Control Document (ICD) [42], [48], [[49], [59]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of DAY with the method of Simonoff.
The modification would be obvious because one of the ordinary skill in the art would be motivated to reduce the software complexity, data chaos and prove the maximum flexibility to use its data as required (DAY, [022])Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of (DAY with the method of Simonoff.
As per claim 7 the rejection of claim 1 is incorporated and further DAY discloses wherein defining a plurality of data objects includes names [021] types [0135] security levels [0041] access levels (Abstract, [41], [43] [44]) tags for data base composition [153 and field descriptions [0041],[146]. The modification would be obvious because one of the ordinary skill in the art would be motivated to reduce the software complexity, data chaos and prove the maximum flexibility to use its data as required (DAY, [022]).
As per claim 8 the rejection of claim 1 is incorporated and further DAY discloses wherein generating target code for the plurality of data objects includes support for abstraction and inheritance [0036],[0186][0339]. The modification would be obvious because one of the ordinary skill in the art would be motivated to reduce the software complexity, data chaos and prove the maximum flexibility to use its data as required (DAY, [022]).
As per claim 9 the rejection of claim 1 is incorporated and further Simonoff. Discloses transferring the plurality of data objects from the application program interface. Neither Simonoff nor DAY discloses memory to memory transfer.  However, it is common knowledge in the art to have memory to memory transfer. . The modification would be obvious because one of the ordinary skill in the art would be motivated to improve operating speed and storage capabilities.
To support common knowledge Prior art Altree US 20030052983 A1 is cited in the 892.
As per claim 11 the rejection of claim 1 is incorporated and further Simonoff discloses creating symbol tables in memory for use in code generation (Simonoff, col 17 lines 13-17 “dissimilar languages, Collaborator can present the graphical user interface (GUI) in a language other than English. It is possible to inject a language translator or a set of lookup tables to translate one language to another”), (col 4 lines 43-59) and (col 10 lines 31-46);
As per claim 12 the rejection of claim 11 is incorporated and farther Simonoff discloses: 
wherein code generation is output to persistent storage and further comprises executing via a complier and using the symbol table (col 7 lines 48-60 ) ( col 9 lines 58-67 – col 10 lines 1-10) (col 4 lines 43-59) and (col 10 lines 31-46);
As per claim 16 the rejection of claim 1 is incorporated and farther Simonoff discloses (emitter identifier, radar warning high sense information , high gain electronic support measure, and counter measure (Abstract, col 8 20-35, col 12 15-20, col 17 19-22)
As per claim 17 the rejection of claim 13 is incorporated and farther Simonoff discloses
Producing persistent mission data files (col 1 lines 53-67).

8.	Claims 2-3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Simonoff  (US 7162528 ) and further in view of DAY (US 20090125796) and FU (US 20070299863).

As per claim 2 the rejection of claim 1 is incorporated and Simonoff discloses the generated code and data transfer. Neither Simonoff  nor DAY specifically disclose serialization/deserialization routines . However, in an analogous art Fu discloses the above limitation (FU , Abstract, Disclosed herein are platform- and device-independent systems and methods for serializing and deserializing data. [0003] [0005]
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of FU with the method of Simonoff  and DAY. The modification would be obvious because one of the ordinary skill in the art would be motivated to ensure that they correctly account for the organization of the data structures, endian-ness and type lengths, and other parameters.
As per claim 3 the rejection of claim 1 is incorporated and further: Simonoff discloses wherein generating target code for the plurality of data objects (Simonoff (col 7 lines 48-60)  Neither Simonoff nor DAY discloses, however, FU discloses  includes endianness and data type differences between languages without the need for development intervention (FU, [0006], [0007\, [0036], [0038], [0045]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of FU with the method of Simonoff  and DAY. The modification would be obvious because one of the ordinary skill in the art would be motivated to ensure that they correctly account for the organization of the data structures. endian-ness and type lengths, and other parameters.
As per claim 10 the rejection of claim 2 is incorporated and further Fu discloses serialization is executed in memory (FU, Abstract). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of FU with the method of Simonoff  and DAY. The modification would be obvious because one of the ordinary skill in the art would be motivated to ensure that they correctly account for the organization of the data structures. endian-ness and type lengths, and other parameters.
9.	Claims 4, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Simonoff  (US 7162528) and further in view of  DAY et al (US 20090125796) and of Kotman ( US 20170242667)
As per claim 4 the rejection of claim 1 is incorporated and further Simonoff   discloses wherein generating target code for the plurality of data objects includes data storage specifications [0006] [0018] [0071] required by Mapping Structured Query Language (SQL). [0306] [0308] [0309]. Neither Simonoff   nor DAY disclose object relational mapping (ORM) and JSON. However, in analogous art Kotman (US 20170242667) discloses the above limitation (Kotman, [0179] [0269] ). The modification would be obvious because one of the ordinary skill in the art would be motivated to develop generated portion of the software application constructed to make use of asynchronous method calls and other advanced techniques and the system is optimized to work with approximations of bigger data sets, in contrast to a closed system, which works with the precision of smaller data sets. 
As per claim 14 the rejection of claim 13 is incorporated and further Simonoff discloses the data objects are directed to programming languages comprising  Java TM,C++ Simonoff discloses the target code is Java.  However, in analogous art Kotman  US 20170242667) discloses C# (Kotman [0159] [0116]). The modification would be obvious because one of the ordinary skill in the art would be motivated to manage code in a concise and descriptive manner can be a pivotal part of decreasing the overall cost of developing and maintaining an application. 
As per claim 15 the rejection of claim 13 is incorporated and further Kotman discloses the data objects into an Object Relational Mapping (ORM) (Kotman, [0269]. The modification would be obvious because one of the ordinary skill in the art would be motivated to develop generated portion of the software application constructed to make use of asynchronous method calls and other advanced techniques and the system is optimized to work with approximations of bigger data sets, in contrast to a closed system, which works with the precision of smaller data sets.

Conclusion
10.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.
	
Hamdi US 20180124094 monitor and control “critical infrastructure,” such as communications networks, power grids, power plants, or weather, aviation or military radar systems.The present application relates generally to systems and methods for monitoring and managing the security health of a computer environment. Specifically, the present application relates to detecting and managing vulnerabilities in a computer environment. sophisticated cyber security threats make many computer systems vulnerable to cyber security attacks, even when such measures are employed, and system or services' outage (e.g., one or more servers or applications going down). Computer environments can be vulnerable to a variety of cyber security breaches or threats such as network outage, unauthorized access to data, intrusive tempering with software or hardware assets, hacking, computer viruses, misconfiguration of software or hardware assets, service disruption, service misdirection, or the like. Cyber threats or attacks can jeopardize the availability and credibility of data stored in computer environments, can disrupt services provided by the computer environments, or can cause irreparable damage to the infrastructure of the computer environments. Since most institutions, such as government institutions, corporations, financial institutions, hospitals, universities, nonprofit organizations and other businesses, rely extensively on their computer systems in handling their day-to-day business, attacks on their computer systems can lead to business disruption, legal violations, significant monetary loss and/or customer dissatisfaction.
Redlich US 20080222734 A1   Military [2124] The DIGITALDOORS system and method creates a high-level of security by automatic selection and removal of critical and important contents from a digital data, document, or file. 
DUCHESNEA US 20090216910 A SHADOWS "theater" is a collection of WAN-connected sites which, for our purposes, is essentially distinguished by some combination of geographical, political, military, legal, and technical considerations that force special or self-similar treatment throughout the collection. 0610] The definitions of "geographic regions" and "regional threats" as used here are determined by policy decisions that are outside the scope of this document. [1084]  access control & security barrier information, data validation information (optional), and one or[1760] Commercial makers of DF systems have also focused on military and home-security issues involved in DF work.
Taylor US 11140553 B1  a threat detection message identifying a threat to at least one of a plurality of remote wireless network controllers, each associated with one of a plurality of wireless communication networks. The method includes determining a threat rating based on the threat detection message and determining, based on the rating, a threat mitigation action identifying at least a first remote wireless network controller of the plurality of remote wireless network controllers; wireless communications systems commonly used by federal, state, local, tribal, and territorial emergency responders, public works companies, and even the military to support voice and low-speed data communications.

Liberti US 20200329099 this is done to lower detectability at a threat receiver (for military applications), There can potentially be any number of multiple data sources in the collaborating group.
Bickle;  US 20120284288 A1 Goals of the SCA standard include allowing all military branches to cooperate, r a CORBA Language (C, CPP, Java) IDL compiler can be used to convert the illustrated IDL into CORBA language mapping client and server files.  a core framework (CF)_PreParsers interface definition language (IDL)-configured to be in operable communication with an XML parser and

Title: Data management challenges and development for military information systems author” MG Ceruti  published on 2003.

Title: Leveraging Internet of Things within the military network environment—Challenges and solutions, author:  M Tortonesi, published on 2016.

11;	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAMELI DAS whose telephone number is (571)272-3696.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:00 pm (ET).

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Emerson Puente can be reached at (571) 272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196